DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending in the current application.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “…, a repeating unit represented by Chemical Formula 5 and a repeating unit represented by Chemical Formula 6; ….”  For the purposes of uniformity and consistency, it appears that claim 1 should include a comma (“,”) after “Chemical Formula 5,” and recite “…, a repeating unit represented by Chemical Formula 5, and a repeating unit represented by Chemical Formula 6; ….”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “at least one of Q1 to Q8 is nitrogen and the other is carbon.”  Claim 1 should be amended to instead recite “at least one of Q1 to Q8 is nitrogen and the others are  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  claim 6 recites “at least one of Q2 and Q4 is nitrogen, the rest is carbon.”  Claim 6 should be amended to instead recite “at least one of Q2 and Q4 is nitrogen, the other is carbon.”  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  claim 7 recites “at least one of Q5 and Q7 is nitrogen, the rest is carbon.”  Claim 7 should be amended to instead recite “at least one of Q5 and Q7 is nitrogen, the other is carbon.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 are indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h).
For the purposes of examination Claim 1 will be interpreted as reciting “a first repeating unit including at least one selected from the group consisting of a repeating unit represented by Chemical Formula 1, a repeating unit represented by Chemical Formula 2, and a repeating unit represented by Chemical Formula 3.”  Alternatively, the following format would also remedy the Claim 1 Markush group issue: “a first repeating unit including at least one selected from the group of a repeating unit represented by Chemical Formula 1, a repeating unit represented by Chemical Formula 2, or a repeating unit represented by Chemical Formula 3.”
For the purposes of examination Claim 1 will be interpreted as reciting “a second repeating unit including at least one selected from the group consisting of a repeating unit represented by Chemical Formula 4, a repeating unit represented by Chemical Formula 5, and a repeating unit represented by Chemical Formula 6.”  Alternatively, the following format would also remedy the Claim 1 Markush group issue: “a second repeating unit including at least one selected from the group of a repeating unit represented by Chemical Formula 4, a repeating unit represented by Chemical Formula 5, or
For the purposes of examination Claim 5 will be interpreted as reciting “L3 is at least one selected from the group consisting of a direct bond, …, and an arylene group having 1 to 30 carbon atoms.”  Alternatively, the following format would also remedy the Claim 1 Markush group issue: “L3 is at least one selected from the group of a direct bond, …, or an arylene group having 1 to 30 carbon atoms.”
For the purposes of examination Claim 5 will be interpreted as reciting “R22 to R24 are each independently at least one selected from the group consisting of a direct bond, …, and a haloalkylene group having 1 to 20 carbon atoms.”  Alternatively, the following format would also remedy the Claim 1 Markush group issue: “R22 to R24 are each independently at least one selected from the group of a direct bond, …, or a haloalkylene group having 1 to 20 carbon atoms.”
Claims 2-4 and 6-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above, and do not remedy the aforementioned deficiencies.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action.
The prior art of record fails to teach or render obvious the totality of the invention of claims 1-18.  The distinctions between the instant claims and the closest prior art of record are explained below:
Yun et al. (WO 2018034409 A1; US 20190106628 A1 utilized as English language equivalent for all citations) teaches a liquid crystal alignment composition comprising i) a first polymer for liquid crystal aligning comprising two or more repeat units; ii) a second polymer for liquid crystal aligning comprising a repeat unit; and a compound having two or more epoxy groups in a molecule (Yun, [0009]-[0023], [0057]).  Yun fails to teach a copolymer comprising a first repeating unit with a Y1-Y3 group having a [Chemical Formula 8] structure of claim 1; and fails to teach a crosslinking agent compound having a [Chemical Formula 11] structure of claim 1.
Jo et al. (WO 2017196001 A1; US 2018/0298284 A1 utilized as English language equivalent for all citations) teaches a liquid crystal alignment composition comprising a first polymer for liquid crystal aligning comprising at least one repeat unit; a second polymer for liquid crystal aligning comprising a repeat unit; and an optional cross-linking compound (Jo, [0010]-[0027], [0069]).  Jo fails to teach a copolymer comprising a first repeating unit with a Y1-Y3 group having a [Chemical Formula 8] structure of claim 1; and fails to teach a crosslinking agent compound having a [Chemical Formula 11] structure of claim 1.
Yun et al. (WO 2018038436 A1, English machine translation utilized for all citations) teaches a diamine compound having fluorine, fluoroalkyl, fluoroaryl, or cyano substituent groups (Yun, [12]-[38]).  Yun fails to teach a liquid crystal alignment composition comprising a copolymer for liquid crystal alignment; fails to teach a copolymer for liquid crystal alignment comprising a first repeating unit with a Y1-Y3 group having a [Chemical Formula 8] structure of claim 1; and fails to teach a crosslinking agent compound having a [Chemical Formula 11] structure of claim 1.
Fang et al. (CN 110144043 A, English machine translation utilized for all citations) teaches a polyimide polymer formed with a diamine compound having a -CO-NH- linking group (Fang, [0010]-[0033]).  Fang fails to teach a liquid crystal alignment composition; fails to teach a copolymer for liquid crystal alignment comprising a first repeating unit with a Y1-Y3 group having a [Chemical Formula 8] structure of claim 1 in combination with a second repeating unit with a Y4-Y6 group that is different than a [Chemical Formula 8] structure; and fails to teach a crosslinking agent compound having a [Chemical Formula 11] structure of claim 1.
In view of the foregoing, claims 1-18 are considered to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782